DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-10 are pending.
Claims 1-10 are amended.
Response to Arguments
Applicant’s arguments, see page 2, filed 09/02/2022, with respect to specification objections have been fully considered and are persuasive. The abstract objection has been withdrawn per applicant’s amendment to the abstract.
Applicant’s arguments, see page 3, filed 09/02/2022, with respect to drawing objections have been fully considered and are persuasive. The drawing objections have been withdrawn per applicant’s replacement drawing sheets.
Applicant’s arguments, see page 8, filed 09/02/2022, with respect to claim objections have been fully considered and are persuasive. The claim objections have been withdrawn per applicant’s amendment to the claims.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Song et al US20180120192 (hereinafter “Song”) discloses a scour monitoring system may provide a housing that is separated into multiple segments that are fluidically isolated from each other. The scour monitoring system may be position adjacent to a structure to be monitored for bridge scouring. Each of the segments may provide a water-swellable material positioned near or in contact with a fiber Bragg grating (FBG) cable. If water penetrates a segment, the water-swellable material may expand to deform the FBG cable. The wavelength of the FBG cable may be monitored periodically for changes, thereby providing moisture detection when a change in wavelength is detected. (Fig 1-17C, Paragraphs 0036-0090)
However, Song fails to disclose each scouring depth monitoring standard unit comprises a supporting frame and an optical fiber vibration string disposed in the supporting frame, an upper end and a lower end of each optical fiber vibration string are both fixedly connected with the corresponding supporting frame, a plurality of polyhedral mass blocks are evenly distributed on each optical fiber vibration string from top to bottom, and a fiber Bragg grating is disposed at an upper portion of each optical fiber vibration string.
Hodge US6647161 discloses a system for continuous physical integrity monitoring of large civil structures such as bridges and high-rise buildings wherein the relevant sensor data stream is generated continuously and transmitted to the data gathering location without the need for an incoming triggering signal of any kind; i.e., it is a one way transmission system. Specifically, it is a concept for an interlinked multi-parameter Early Warning Sensor system with a full time data management capability for structures. The invention is also directed to both the system construction, with its communication capability, and also designs of specific sensors applicable to the system as a whole. As a practical example of application of the present invention to a structure, the description in this application is directed primarily towards system applications for bridge integrity early warning systems. (Fig 1-2, 6-49, Col 4 line 22- Col 20 line 24)
However, Hodge fails to disclose each scouring depth monitoring standard unit comprises a supporting frame and an optical fiber vibration string disposed in the supporting frame, an upper end and a lower end of each optical fiber vibration string are both fixedly connected with the corresponding supporting frame, a plurality of polyhedral mass blocks are evenly distributed on each optical fiber vibration string from top to bottom, and a fiber Bragg grating is disposed at an upper portion of each optical fiber vibration string.
Prior arts such as Song and Hodge made available do not teach, or fairly suggest, each scouring depth monitoring standard unit comprises a supporting frame and an optical fiber vibration string disposed in the supporting frame, an upper end and a lower end of each optical fiber vibration string are both fixedly connected with the corresponding supporting frame, a plurality of polyhedral mass blocks are evenly distributed on each optical fiber vibration string from top to bottom, and a fiber Bragg grating is disposed at an upper portion of each optical fiber vibration string.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-10 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855  



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855